DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US20080253149).	
Re Claim 1, Matsumoto show and disclose
A planar converter, comprising: 
a magnetic unit (fig. 4-5) comprising at least two first planar windings (101 and 103, fig. 4-5), at least one second planar winding (102, fig. 5) and a magnetic core assembly (106, fig. 4-5), the at least two first planar windings and the at least one second planar winding magnetically coupled through the magnetic core assembly (fig. 4-5); 
at least two closed circuits (A: 9t with 20 and 37; B: 9s with 20 and 19, fig. 7), wherein each closed circuit comprises at least one of the first planar windings (fig. 5 and 7), at least one first switch (19, 20 and 37, fig. 7), and has at least two connection points comprising a first connection point (connection point under 20, fig, 7) and a second connection point (connection point under 37, fig. 7);
a circuit board made by two laminated printed circuit boards, wherein each printed circuit board comprises a first surface and a second surface opposite to each other, wherein the second surfaces of the two printed circuit boards are adjacent and the second surfaces of the two printed circuit boards are directly welded to each other (the circuit board in fig. 4 is made by two circuit boards (top and bottom PCBs) laminated together; furthermore, with respect to “welded to each other”, which is a product-by process limitation, The process limitation, in claim 1, does not generate the patentability in a claim drawn to structure or device. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See MPEP § 2113.), and each printed circuit board is provided with at least one of the closed circuits thereon (fig. 4, 5 and 7), and the first connection points of the two closed circuits are electrically connected (at connection point under 20, fig, 7) and the second connection points of the two closed circuits are electrically connected (at connection point under 20, fig, 7) and the two closed circuits are connected in parallel (fig. 7). 
Examiner’s Notes: Furthermore, above factor is also evidenced by Matsumoto himself in US20100188872; Matsumoto not only shown in fig. 7 but also specifically disclosed that a circuit board is formed by laminating two circuit boards (circuit boards 44 and 45); fig. 7 of US20100188872 is almost the same as fig. 4-5 of US20080253149.
Re Claim 3, Matsumoto show and disclose
The planar converter of claim 1, wherein at least one of the two PCBs is provided with the at least one second planar winding (there are two planar wiring on upper and lower surfaces of each of the top and bottom circuit board, fig. 4A and 5) thereon, and the at least one second planar winding is non-coplanar with the at least two first planar windings (fig. 4A and 5).
Re Claim 4, Matsumoto show and disclose
The planar converter of claim 3, wherein the first surface of each of the PCBs is provided with at least one of the closed circuits thereon (fig. 4A, 5 and 7), and the second surface of at least one of the two PCBs is provided with the at least one second planar winding thereon (fig. 4A, 5 and 7).
Re Claim 5, Matsumoto show and disclose
The planar converter of claim 1, wherein the magnetic unit comprises at least two second planar windings (102, 104, 122 and 123, fig. 5), the first surface of each of the PCBs is provided with at least one of the closed circuits thereon (fig. 4A, 5 and 7), and the second surface of at least one of the two PCBs is provided with at least one of the second planar windings thereon (fig. 4A, 5 and 7).
Re Claim 9, Matsumoto show and disclose
The planar converter of claim 1, wherein each of the first switches is adjacent to one end of the corresponding first planar winding (fig. 7).
Re Claim 10, Matsumoto show and disclose
The planar converter of claim 1, wherein each of the first connection points and each of the second connection points are a DC potential point (on DC output line, fig. 7; [0045]) respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto. 
Re Claim 2, Matsumoto show and disclose
The planar converter of claim 1,
Matsumoto disclosed claimed invention except for wherein a number of turns of the first planar windings of the magnetic unit is less than a number of turns of the second planar winding; since Matsumoto disclosed the first planar windings and the second planar winding, and Matsumoto does not explicitly disclose the number of turns of disclosed the first planar windings and the second planar winding, therefore, it would have been obvious to one having ordinary skill in the art to use a number of turns of the first planar windings less than a number of turns of the second planar winding in the electronic device of Matsumoto, in order to meet variety circuit needs for the electronic device.
Re Claim 6, Matsumoto show and disclose
The planar converter of claim 1, further comprising at least one second switch (36, fig. 7), 
Matsumoto disclosed the claimed invention except for Matsumoto does not explicitly disclose the second switch being disposed on the first surface of one of the two PCBs; since Matsumoto disclosed the second switch and the circuit boards of the electronic device (fig. 4), therefore, it would have been obvious to one having ordinary skill in the art to mount the second switch on a surface of one of the circuit boards, in order to have a completed working electronic device assembly.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, in view of Hsu (US20080231403).
Re Claims 7-8, Matsumoto show and disclose
The planar converter of claim 1, wherein the magnetic unit further comprises a magnetic core assembly comprising two magnetic cores (106 or 206, and 107 or 207, fig. 4-5), one of the two magnetic cores (106 or 206, fig. 4-5) is disposed on the first surface of one of the two PCBs and penetrates through the one of the two PCBs (fig. 4-5), another one of the two magnetic cores (107 or 207, fig. 4-5) is disposed on the first surface of another one of the two PCBs.
Matsumoto does not disclose
the another one of the two magnetic cores penetrates through the another one of the two PCBs; and two or more guide pins penetrating the two PCBs and protruding from the first surface of one of the two PCBs, respectively, and one of the two guide pins constituting an input terminal of the planar converter, and another one of the two guide pins constituting an output terminal of the planar converter.
Hsu teaches a device wherein
the another one of the two magnetic cores penetrates through the another one of the two PCBs (by using two upper and lower magnetic cores with same thickness, two magnetic cores would meet in the middle and both would penetrate one of the circuit board, fig. 2-5); and two or more guide pins (207, 208 or 306, 307, fig. 2-5) penetrating the two PCBs and protruding from the first surface of one of the two PCBs, respectively, and one of the two guide pins constituting an input terminal of the planar converter, and another one of the two guide pins constituting an output terminal of the planar converter (for the transformer device, there must be at least an input terminal and an output terminal).
Therefore, it would have been obvious to one having ordinary skill in the art to use the same type or shape of two magnetic cores and terminal pins on the circuit board as taught by Hsu in the electronic device of Matsumoto, in order to have variety design choice of type or shape of the magnetic cores and terminal pins for the complete working electronic device assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200267871-A1 US-20190320554-A1 US-20150061805-A1 US-20100188872-A1 US-20020167388-A1 US-20170324346-A1 US-20100214053-A1 US-20070152795-A1 US-20180343742-A1 US-20120249280-A1 US-6914508-B2 US-6420953-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848